196 Pa. Super. 91 (1961)
Davis
v.
Mourar (et al., Appellants).
Superior Court of Pennsylvania.
Argued June 13, 1961.
September 12, 1961.
Before ERVIN, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., and WRIGHT, J., absent).
*92 Gerald J. Haas, Associate Counsel, State Workmen's Insurance Fund, with him E.S. Lawhorne, Associate Counsel, R.D. Holahan, Counsel, State Workmen's Insurance Fund, Marshall Seidman, Deputy Attorney General, and Anne X. Alpern, Attorney General, for State Workmen's Insurance Fund, appellant.
Kenneth Syken, with him Mazer and Syken, for appellee.
OPINION PER CURIAM, September 12, 1961:
The order of the Court of Common Pleas of Delaware County is affirmed on the opinion of Judge WM. R. TOAL for the court below, reported at 24 Pa. D. & C. 2d 689.